Citation Nr: 0515916	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  97-26 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis.

2.  Entitlement to service connection for a disability 
manifested by difficulty swallowing.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by difficulty walking.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pellagra.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
avitaminosis and malnutrition, including optic atrophy 
associated with malnutrition.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.

8.  Entitlement to a compensable evaluation for beriberi.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had Filipino Army service from December 1941 to 
August 1942, recognized Guerilla service from February 1945 
to October 1945, and Regular Philippine Army service from 
October 1945 to June 1946.  He was confined as a prisoner of 
war (POW) from April 1942 to August 1942.

This appeal has been certified to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional office in Manila, the Republic of the Philippines 
(RO).  However, the evidence of record reveals that the 
veteran currently lives in Stockton, California.  

In an August 2001 decision, the Board referred the issues 
stated on the cover page of this decision to the RO, as they 
had not been certified for appellate review and were not 
found by the Board to be within its jurisdiction at that 
time.  The veteran appealed the August 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  


In June 2003, the Court affirmed the August 2001 Board 
decision regarding the issue that had been decided, but 
vacated that part of the Board decision that had only 
"referred" the issues currently on appeal to the RO for 
"appropriate action, as warranted."  The Court noted that 
the veteran had previously claimed service connection for the 
disabilities cited on the cover page of this decision in 
1995, that the RO had failed to adjudicate these claims, and 
that the veteran had submitted a notice of disagreement in 
response with the RO's failure to do so.  The Court then 
noted that, as a result of the veteran's notice of 
disagreement, the Board had jurisdiction of these issues 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1991).  As such, the Court found that remand of the issues 
rather than "referral," was appropriate.

Although the Court found that these issues had been raised 
but not adjudicated by VA, and thereafter filed a notice of 
disagreement as to VA's failure to address these claims, the 
Board notes that the RO did in fact address these claims in a 
February 1998 rating decision and provided notice to the 
veteran of their determination.  As the 1995 notice of 
disagreement the Court refers to was a disagreement for 
failure to address claims raised, the 1998 rating decision 
satisfied the veteran's claim in full and therefore a 
statement of the case as to the issue of VA's failure to 
address was not warranted.  See 38 C.F.R. § 19.26 (2004).

Nevertheless, the veteran then submitted a notice of 
disagreement to the February 1998 denial of his claims for 
service connection in September 1999.  Thereafter, he was 
issued a statement of the case in May 2001 which did not 
specify a time limit for submission of a substantive appeal.  
In August 2001, the veteran's representative submitted a 
brief that listed the issues currently on appeal.  In a 
remand dated in February 2004, the Board construed the 
statement from the veteran's representative as a timely 
appeal of the issues that are the subject of this remand.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  

The issues of entitlement to a compensable evaluation for 
beriberi, and whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for pellagra; avitaminosis and malnutrition, 
including optic atrophy associated with malnutrition; anxiety 
disorder; and a disability manifested by difficulty walking 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

There is no medical evidence which shows the veteran has 
amyotrophic lateral sclerosis (ALS), peripheral neuropathy, 
or any disability manifested by difficulty swallowing.  


CONCLUSION OF LAW

ALS, peripheral neuropathy, and a disability manifested by 
difficulty swallowing were not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to the issues being decided herein in a 
letter dated February 2004.  This letter was sent to the 
appellant subsequent to the original rating action on appeal.  
However the original rating was issued in February 1998, 
prior to the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Nevertheless, in regard to the issues being 
decided herein, there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claims.  Moreover, the veteran 
has also been notified of the applicable laws and regulations 
pertinent to his service connection claim.  The discussions 
in the statement of the case and supplemental statements of 
the case have further informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the RO obtained the 
veteran's available service medical records, and obtained a 
VA examination of the veteran in 1986.  The RO requested the 
private medical records which the veteran indicated were 
available, although no records were received.  The veteran 
was notified of this fact and his responsibility to obtain 
these records.  However, the veteran has not submitted copies 
of these records.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The RO 
scheduled the veteran VA examinations, however, in letters 
dated June 1997, August 1997, December 1997, and March 1998, 
the veteran stated that he refused to report for the 
scheduled examinations.  Consequently, VA did not have a duty 
to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II. Service Connection

Service connection is established for disability resulting 
from injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Peripheral 
neuropathy may be presumed to have been incurred during 
active military service in a veteran who was interned for not 
less than 30 days as a POW if it becomes manifest to a degree 
of 10 percent at any time following active service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran had Filipino Army service from 
December 1941 to August 1942, recognized Guerilla service 
from February 1945 to October 1945, and Regular Philippine 
Army service from October 1945 to June 1946.  He was confined 
as a POW from April 1942 to August 1942.  Service department 
medical examination reports dated December 1945 reveal normal 
results with no evidence of complaints, or diagnosis, of ALS, 
peripheral neuropathy, or a disability manifested by 
difficulty swallowing.  

In November 1984, a private physician submitted a note that 
indicated that the veteran suffered from "weak legs."  This 
medical record did not contain any diagnosis of ALS, 
peripheral neuropathy, or a disability manifested by 
difficulty swallowing.  

In March 1986, a VA examination did not diagnose ALS, 
peripheral neuropathy, or a disability manifested by 
difficulty swallowing.  In August 1995, the veteran submitted 
VA former POW medical history.  However, this form is only a 
report by the veteran, and does not provide any medical 
diagnosis of the disabilities claimed.  

As noted above, the RO has attempted to afford the veteran VA 
medical examinations in conjunction with the claims decided 
herein.  However, the veteran refused to report for the 
scheduled examinations.  Under the applicable criteria, when 
entitlement to an original claim for service connection 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2004).  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In the instant case, there is simply no medical evidence of 
record showing a current diagnosis of ALS, peripheral 
neuropathy, or a disability manifested by difficulty 
swallowing.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  
Accordingly, service connection for ALS, peripheral 
neuropathy, and a disability manifested by difficulty 
swallowing must be denied because there is no diagnosis of 
these claimed disabilities. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for ALS, peripheral neuropathy, and a 
disability manifested by difficulty swallowing, is denied.



REMAND

In this case, the Board denied entitlement to service 
connection for pellagra, avitaminosis, an anxiety disorder, 
and a disability manifested by difficulty walking in 
September 1987.  This decision of the Board is final.  38 
U.S.C. § 4004(b) (1982); see also 38 U.S.C.A. § 7104 (West 
2002).  As the 1987 Board decision is final, the veteran must 
reopen his claims for service connection for these disorders 
by submitting new and material evidence since the last final 
disallowance of the claims.  38 U.S.C.A. § 5108 (West 2002); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).  The regulation 
regarding new and material evidence was recently amended.  
See 38 C.F.R. § 3.156(a) (2004).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claims for entitlement to service 
connection were prior to that date, and therefore, the 
amended regulation does not apply to the instant case.  

New and material evidence means evidence not previously 
submitted to VA which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the present case, the RO adjudicated the issues of service 
connection for pellagra, avitaminosis, anxiety disorder, and 
a disability manifested by difficulty walking on the merits, 
rather than on the basis of whether new and material evidence 
had been submitted.  The RO needs to provide the required 
notice under the VCAA with respect to these issues as to the 
issue of whether new and material evidence was submitted to 
reopen the veteran's finally denied claims.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  

The veteran has refused on numerous occasions to report for 
VA examinations.  However, only one such examination was 
scheduled after the veteran initiated his claim for 
entitlement to a compensable evaluation for beriberi.  In 
this regard, the evidence of record reveals that the veteran 
failed to report for a VA examination scheduled in August 
1999.  However, there does not appear in the record notice 
related to the scheduling of the examination or of the 
consequences for failing to report.  As such, the veteran 
should be afforded another opportunity to report for an 
examination in connection with this claim.  

Accordingly, this case is remanded for the following actions:

1.  Notification and development action 
required by the VCAA must be completed.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to the issues 
of whether new and material evidence has 
been submitted to reopen the claims for 
entitlement to service connection for 
pellagra, avitaminosis, anxiety disorder, 
and a disability manifested by difficulty 
walking.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The veteran must be scheduled for the 
appropriate VA examination to determine 
the severity of his service-connected 
beriberi.  The report of examination must 
include a detailed account of all 
manifestations of the disorder found to 
be present.  All necessary tests must be 
conducted and the examiner must review 
the results of any testing prior to 
completion of the report.  The claims 
folder must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO must 
readjudicate the veteran's claims.  In 
this respect, the claims for pellagra, 
avitaminosis, anxiety disorder, and a 
disability manifested by difficulty 
walking must be adjudicated as to whether 
new and material evidence has been 
submitted to reopen the claims since the 
September 1987 final Board decision.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


